UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2015 Dreyfus International Funds, Inc. - Dreyfus Emerging Markets Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Emerging Markets Fund SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Fund, covering the six-month period from June 1, 2015, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. The reporting period began in the wake of rising U.S. stock prices over the spring of 2015, which drove some broad measures of market performance to new record highs. Although those gains were more than erased over the summer of 2015 when global economic instability undermined investor sentiment, a renewed rally in the fall helped mitigate losses. Most large-cap stock indices ended the reporting period with flat to mildly negative returns, while smaller stocks lost some value. International stocks mostly provided negative returns, but developed markets fared far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced generally flat total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by Warren Skillman and Gaurav Patankar, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus Emerging Markets Fund’s (the “fund”) Class A shares produced a total return of -19.03%, Class C shares returned -19.28%, Class I shares returned -18.89%, and Class Y shares returned -18.79%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), achieved a -17.67% total return for the same period. 2 A number of global macroeconomic challenges, including plummeting commodity prices, drove emerging market equities substantially lower over the reporting period. The fund lagged its benchmark in this challenging environment, primarily due to shortfalls in China and Brazil. The Fund’s Investment Approach The fund seeks long-term capital growth. In seeking this objective, the fund invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or business, in emerging market countries. The fund considers emerging market countries to be generally all companies represented by the MSCI EM Index. Normally, the fund will not invest more than 25% of its total assets in any single emerging market country. We identify potential investments through quantitative and fundamental research, using a value-oriented, research-driven approach that emphasizes individual stock selection over economic and industry trends. We assess how a stock is valued relative to its intrinsic worth, the company’s efficiency and profitability, and the presence of a catalyst that could trigger an increase in the stock’s price in the near- or mid-term. Challenging Macroeconomic Conditions Undermined Markets Several ongoing macroeconomic developments led to a highly volatile reporting period for emerging market equities. Slowing demand for industrial materials from the decelerating Chinese economy and falling global petroleum prices pressured many of the world’s commodity exporting nations, such as Russia and Brazil. In China itself, persistent economic weakness and a currency devaluation drove stocks sharply lower over the summer of 2015. India’s rate of domestic growth disappointed investors who expected more from a new, business-friendly government. Emerging market stocks were further undermined for American residents by a strengthening U.S. dollar against most local currencies. Markets more heavily leveraged to defensive sectors, such as the Philippines, and those more closely tied to the growing U.S. economy, such as Mexico, tended to perform better. China and Brazil weighed on Relative Performance Our fundamentals-based approach proved relatively ineffective in the midst of broad-based selling pressure. Results were especially disappointing in China, where the fund held overweighted exposure. Lianhua Supermarket Holdings more than gave back previous gains due to heightened competitive and wage pressures. Baoxin Auto Group and other automotive services companies struggled with sluggish demand for repair and maintenance services. An overweighted position in Brazil also hurt relative results when the Brazilian real 3 DISCUSSION OF FUND PERFORMANCE (continued) lost considerable value and local inflationary pressures increased in a recessionary environment. Materials producers such as steelmaker Gerdau were hit particularly hard by falling commodity prices, while energy producer Petroleo Brasileiro struggled with lower oil prices and legal issues. Holdings in Taiwan’s information technology sector also fared relatively poorly. For example, electronic components maker MediaTek encountered greater competition in its smartphone memory business. From an industry group perspective, the fund’s relative performance was most hindered by the consumer staples and information technology sectors. On a more positive note, the fund achieved better relative results through overweighted exposure to Korean equities. Auto parts distributor Hyundai Mobis advanced after gaining market share in the sale of environmentally sensitive technologies. Department stores operator Shinsegae reported better-than-expected earnings driven by strong results from its duty-free business unit. Telecommunications services provider KT Corp. held up well in an improving pricing environment. Hungarian stocks generally produced positive absolute returns over the reporting period, and the fund benefited from its position in pharmaceutical developer Gedeon Richter, which posted robust financial results stemming from its expansion from generic drugs into branded medicines. Although underweighted exposure to Mexico weighed somewhat on relative performance, the allocation shortfall was more than offset by Controladora Vuela Compania de Aviacion, operating as low-cost airline Volaris Aviation, which gained value as a result of lower fuel prices, accelerating customer demand, and increased carrying capacity. Holdings in the utilities and energy sectors produced relatively strong results over the reporting period. Taking Advantage of Attractive Stock Valuations We see significant opportunity for recovery in the emerging markets as economic conditions improve in the developed world. Therefore, we have added to positions that our research indicates were punished too severely during the recent downturn. As of the reporting period’s end, the fund held overweighted exposure to Brazil, Korea, China, and India, but we have identified relatively few opportunities in South Africa and Taiwan. Among market sectors, we have shifted some assets from the industrials and materials sectors to the consumer discretionary and energy sectors. December 17, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 4 2 SOURCE: Lipper Inc. Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, and the Pacific Basin. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 7.92 $ 11.30 $ 6.79 $ 5.89 Ending value (after expenses) $809.70 $807.20 $811.10 $812.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 8.82 $ 12.58 $ 7.57 $ 6.56 Ending value (after expenses) $1,016.25 $1,012.50 $1,017.50 $1,018.50 † Expenses are equal to the fund’s annualized expense ratio of 1.75% for Class A, 2.50% for Class C, 1.50% for Class I and 1.30% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Common Stocks - 96.5% Shares Value ($) Brazil - 8.4% BM&FBovespa 1,191,900 3,502,689 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 886,153 4,280,119 Cia Hering 612,600 2,389,282 Duratex 1,619,100 2,803,817 Gerdau, ADR 1,286,270 2,032,307 Hypermarcas 246,600 a 1,427,718 Itau Unibanco Holding, ADR 842,843 5,967,328 Magnesita Refratarios 2,155,400 a 1,654,572 Mills Estruturas e Servicos de Engenharia 637,100 a 559,871 Oi 320,187 a 254,549 Petroleo Brasileiro, ADR 1,250,323 a 5,964,041 Telefonica Brasil, ADR 347,932 3,263,602 Vale, ADR 793,860 2,127,545 Chile - 1.3% Cencosud 1,243,656 2,747,541 ENTEL Chile 315,710 2,883,172 China - 16.9% Anhui Conch Cement, Cl. H 1,497,500 4,084,907 Baoxin Auto Group 1,958,100 813,197 China Communications Services, Cl. H 16,236,000 6,261,166 China Construction Bank, Cl. H 18,819,399 12,937,131 China Life Insurance, Cl. H 1,303,000 4,495,450 China Railway Construction, Cl. H 748,500 994,338 China Shenhua Energy, Cl. H 2,213,500 3,454,378 China ZhengTong Auto Services Holdings 1,847,000 755,146 CNOOC 5,283,000 5,846,190 Dongfeng Motor Group, Cl. H 670,000 910,795 Guangzhou Automobile Group, Cl. H 4,343,603 4,156,799 Industrial & Commercial Bank of China, Cl. H 18,066,590 10,928,336 Lianhua Supermarket Holdings, Cl. H 6,950,000 a 2,931,147 Ping An Insurance Group Company of China, Cl. H 895,000 4,900,109 Weichai Power, Cl. H 5,602,000 5,780,137 West China Cement 9,158,000 1,830,785 Wumart Stores, Cl. H 2,591,000 a 1,861,348 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.5% (continued) Shares Value ($) Hong Kong - 10.8% Brilliance China Automotive Holdings 1,488,000 1,892,278 China Mobile 704,500 8,005,011 China Mobile, ADR 16,053 922,566 China Resources Cement Holdings 4,650,000 1,517,325 China Resources Power Holdings 3,037,989 5,720,633 COSCO Pacific 7,966,228 b 10,637,704 Galaxy Entertainment Group 968,000 2,846,526 Lee & Man Paper Manufacturing 2,060,000 1,184,969 NWS Holdings 1,010,262 1,417,646 Parkson Retail Group 28,637,452 3,656,576 Shanghai Industrial Holdings 3,338,000 8,717,990 Hungary - 1.2% OTP Bank 80,693 1,664,645 Richter Gedeon 195,437 3,712,922 India - 12.0% Bank of India 2,779,556 5,471,124 ICICI Bank 760,997 3,136,808 IDFC 205,230 163,340 India Cements 4,602,770 a 6,123,156 NMDC 1,826,829 2,602,317 NTPC 1,884,566 3,698,611 Oriental Bank of Commerce 809,514 1,896,416 Power Grid Corporation of India 1,358,935 2,771,824 Punjab National Bank 1,173,173 2,547,676 Reliance Industries 762,911 11,031,273 Rolta India 1,422,326 2,164,527 South Indian Bank 206,359 61,919 State Bank of India 1,922,428 7,216,135 Steel Authority of India 3,202,924 2,195,989 Vedanta 600,651 810,570 Indonesia - .6% Astra International 5,533,500 Malaysia - .7% CIMB Group Holdings 2,865,153 Mexico - 2.2% Alpek 996,140 1,583,297 8 Common Stocks - 96.5% (continued) Shares Value ($) Mexico - 2.2% (continued) Consorcio ARA 2,460,800 Controladora Vuela Compania de Aviacion, ADR 104,010 a 1,839,937 Grupo Financiero Banorte, Ser. O 213,030 1,142,362 Grupo Financiero Santander Mexico, Cl. B, ADR 421,154 4,080,982 Poland - 2.1% Energa 348,369 1,176,733 Powszechna Kasa Oszczednosci Bank Polski 765,874 a 5,107,659 Powszechny Zaklad Ubezpieczen 280,830 2,682,480 Qatar - .1% Commercial Bank of Qatar 22,151 Russia - 4.2% Gazprom, ADR 1,050,753 4,340,661 Lukoil 118,261 4,556,596 MegaFon, GDR 202,855 3,073,253 Rosneft, GDR 331,484 1,332,566 Sberbank of Russia, ADR 702,978 4,710,656 South Africa - 1.6% Aveng 254,622 a 47,028 Barclays Africa Group 211,211 2,321,480 Imperial Holdings 227,285 2,389,040 Standard Bank Group 226,817 2,037,211 South Korea - 20.0% E-Mart 24,846 4,591,377 Hyundai Engineering & Construction 98,266 2,711,108 Hyundai Mobis 28,401 6,118,949 Hyundai Motor 55,377 7,053,329 KB Financial Group 375,386 11,426,412 Korea Electric Power 124,463 5,260,968 KT 46,965 a 1,214,630 KT, ADR 241,666 a 3,214,158 LG Chem 14,022 3,850,435 LG Electronics 91,697 4,291,678 Lotte Shopping 24,137 4,898,057 POSCO 20,664 3,015,600 POSCO, ADR 18,330 667,395 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.5% (continued) Shares Value ($) South Korea - 20.0% (continued) Samsung Electronics 20,004 22,179,643 Shinhan Financial Group 95,998 3,436,049 Shinsegae 10,755 2,326,434 Taiwan - 8.3% Advanced Semiconductor Engineering 2,044,840 2,151,837 Casetek Holdings 421,000 2,076,497 Compal Electronics 5,065,000 2,808,544 Hon Hai Precision Industry 1,891,340 4,867,121 MediaTek 649,000 5,179,355 Nan Ya Printed Circuit Board 1,135,020 1,128,344 Radiant Opto-Electronics 952,570 2,492,172 Shin Kong Financial Holding 17,994,713 3,947,128 Simplo Technology 643,000 2,206,237 Taiwan Semiconductor Manufacturing 1,473,638 6,275,218 United Microelectronics 7,646,845 2,776,028 Thailand - 2.3% Bangkok Bank 1,417,060 6,761,084 Thai Oil 1,909,100 3,116,137 Turkey - .9% Turkiye Halk Bankasi 987,570 3,695,019 Turkiye Sise ve Cam Fabrikalari 1 1 United Arab Emirates - .6% Emaar Properties 1,739,680 United States - 2.3% iShares MSCI Emerging Markets ETF 291,931 Total Common Stocks (cost $482,565,769) Preferred Stocks - 2.1% Shares Value ($) Brazil - 2.1% Banco do Estado do Rio Grande do Sul, Cl. B 1,834,100 2,583,573 Gerdau 961,600 1,516,092 Itau Unibanco Holding 21,780 156,440 Itausa - Investimentos Itau 569,168 1,066,546 Marcopolo 1,972,000 1,146,808 Metalurgica Gerdau 55,400 28,351 Randon Participacoes 2,820,000 1,960,662 10 Preferred Stocks - 2.1% (continued) Shares Value ($) Brazil - 2.1% (continued) Telefonica Brasil 41,700 398,785 (cost $17,159,123 ) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,385,899) 3,385,899 c Total Investments (cost $503,110,791) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2015, the value of this security amounted to $10,637,704, or 2.5% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 31.6 Information Technology 14.1 Consumer Discretionary 10.1 Energy 9.2 Materials 9.2 Industrials 8.3 Telecommunication Services 6.8 Utilities 5.3 Consumer Staples 3.1 Health Care .9 Money Market Investment .8 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 499,724,892 424,849,673 Affiliated issuers 3,385,899 3,385,899 Cash 489,184 Cash denominated in foreign currency 1,615,469 1,518,499 Receivable for investment securities sold 2,238,450 Dividends receivable 466,123 Receivable for shares of Common Stock subscribed 73,024 Prepaid expenses 41,003 433,061,855 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,020,183 Payable for investment securities purchased 438,855 Payable for shares of Common Stock redeemed 397,345 Interest payable—Note 2 1,395 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 187 Accrued expenses 177,287 2,035,252 Net Assets ($) 431,026,603 Composition of Net Assets ($): Paid-in capital 739,402,702 Accumulated undistributed investment income—net 3,013,455 Accumulated net realized gain (loss) on investments (236,371,544) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (75,018,010) a Net Assets ($) 431,026,603 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 64,843,969 7,939,126 314,790,582 43,452,926 Shares Outstanding 8,102,459 1,019,517 39,206,873 5,404,342 Net Asset Value Per Share ($) a Net of $48,297 deferred capital gains tax. See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended November 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $906,042 foreign taxes withheld at source): Unaffiliated issuers 7,586,499 Affiliated issuers 1,804 Total Income 7,588,303 Expenses: Management fee—Note 3(a) 3,017,714 Shareholder servicing costs—Note 3(c) 549,715 Custodian fees—Note 3(c) 395,481 Professional fees 66,069 Directors’ fees and expenses—Note 3(d) 42,656 Prospectus and shareholders’ reports 38,168 Registration fees 35,264 Distribution fees—Note 3(b) 35,164 Loan commitment fees—Note 2 3,099 Interest expense—Note 2 1,507 Miscellaneous 21,923 Total Expenses 4,206,760 Less—reduction in expenses due to undertaking—Note 3(a) (484,157) Less—reduction in fees due to earnings credits—Note 3(c) (51) Net Expenses 3,722,552 Investment Income—Net 3,865,751 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (35,385,683) Net realized gain (loss) on forward foreign currency exchange contracts (107,944) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (71,513,556) a Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (199) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations a Including the effects of net increase in deferred capital gains tax of $41,231. See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Operations ($): Investment income—net 3,865,751 6,040,538 Net realized gain (loss) on investments (35,493,627) 3,684,299 Net unrealized appreciation (depreciation) on investments (71,513,755) (42,694,729) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A - (841,798) Class C - (15,172) Class I - (6,328,552) Class Y - (1,074,385) Total Dividends - Capital Stock Transactions ($): Net proceeds from shares sold: Class A 6,507,392 16,025,600 Class C 233,916 1,756,537 Class I 76,636,600 181,088,527 Class Y 2,957,592 128,256,228 Dividends reinvested: Class A - 802,003 Class C - 13,914 Class I - 6,285,796 Class Y - 495,297 Cost of shares redeemed: Class A (14,009,951) (76,186,670) Class C (1,653,707) (3,999,731) Class I (77,521,029) (403,884,991) Class Y (11,449,567) (58,225,640) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 552,466,988 801,269,917 End of Period 431,026,603 552,466,988 Undistributed (distributions in excess of) investment income—net 3,013,455 (852,296) 14 Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 777,612 1,557,623 Shares issued for dividends reinvested - 86,423 Shares redeemed (1,653,404) (7,433,486) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 27,650 176,861 Shares issued for dividends reinvested - 1,529 Shares redeemed (202,899) (407,723) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 9,285,098 17,370,775 Shares issued for dividends reinvested - 675,892 Shares redeemed (9,306,525) (39,671,216) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 357,599 11,898,567 Shares issued for dividends reinvested - 53,315 Shares redeemed (1,398,295) (5,506,955) Net Increase (Decrease) in Shares Outstanding 6,444,927 a During the period ended May 31, 2015, 10,967,201 Class I shares representing $118,833,049, were exchanged for 10,957,089 Class Y shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2015 Year Ended May 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 9.88 10.37 9.65 8.88 13.36 10.89 Investment Operations: Investment income—net a .06 .07 .08 .07 .10 .08 Net realized and unrealized gain (loss) on investments (1.94) (.47) .70 .79 (3.39) 2.44 Total from Investment Operations (1.88) (.40) .78 .86 (3.29) 2.52 Distributions: Dividends from investment income-net - (.09) (.06) (.09) (.12) (.05) Dividends from net realized gain on investments - (1.07) - Total Distributions - (.09) (.06) (.09) (1.19) (.05) Net asset value, end of period 8.00 9.88 10.37 9.65 8.88 13.36 Total Return (%) b (19.03) c (3.84) 8.17 9.59 (24.70) 24.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 d 1.86 1.87 1.82 1.78 1.78 Ratio of net expenses to average net assets 1.75 d 1.66 1.67 1.75 1.78 1.78 Ratio of net investment income to average net assets 1.45 d .68 .80 .75 .92 .63 Portfolio Turnover Rate 38.42 c 54.60 52.45 42.43 45.73 68.19 Net Assets, end of period ($ x 1,000) 64,844 88,714 153,122 222,808 331,575 586,912 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2015 Year Ended May 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 9.65 10.13 9.43 8.68 13.07 10.70 Investment Operations: Investment income (loss)—net a .03 (.01) (.00) b (.00) b .01 (.02) Net realized and unrealized gain (loss) on investments (1.89) (.46) .70 .75 (3.31) 2.39 Total from Investment Operations (1.86) (.47) .70 .75 (3.30) 2.37 Distributions: Dividends from investment income-net - (.01) - (.00) b (.02) - Dividends from net realized gain on investments - (1.07) - Total Distributions - (.01) - (.00) b (1.09) - Net asset value, end of period 7.79 9.65 10.13 9.43 8.68 13.07 Total Return (%) c (19.28) d (4.61) 7.42 8.67 (25.30) 23.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.70 e 2.62 2.65 2.62 2.57 2.56 Ratio of net expenses to average net assets 2.50 e 2.42 2.46 2.55 2.57 2.56 Ratio of net investment income (loss ) to average net assets .75 e (.08) (.02) (.04) .14 (.12) Portfolio Turnover Rate 38.42 d 54.60 52.45 42.43 45.73 68.19 Net Assets, end of period ($ x 1,000) 7,939 11,530 14,420 20,161 25,292 38,507 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 9.90 10.41 9.70 8.93 13.45 10.97 Investment Operations: Investment income—net a .07 .10 .10 .10 .12 .11 Net realized and unrealized gain (loss) on investments (1.94) (.48) .71 .79 (3.42) 2.46 Total from Investment Operations (1.87) (.38) .81 .89 (3.30) 2.57 Distributions: Dividends from investment income-net - (.13) (.10) (.12) (.15) (.09) Dividends from net realized gain on investments - (1.07) - Total Distributions - (.13) (.10) (.12) (1.22) (.09) Net asset value, end of period 8.03 9.90 10.41 9.70 8.93 13.45 Total Return (%) (18.89) b (3.58) 8.42 9.89 (24.59) 24.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 c 1.63 1.60 1.57 1.56 1.57 Ratio of net expenses to average net assets 1.50 c 1.43 1.41 1.50 1.56 1.57 Ratio of net investment income to average net assets 1.60 c .98 1.03 .99 1.15 .83 Portfolio Turnover Rate 38.42 b 54.60 52.45 42.43 45.73 68.19 Net Assets, end of period ($ x 1,000) 314,791 388,397 633,727 616,929 634,118 758,093 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 18 Six Months Ended November 30, 2015 Year Ended May 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 9.90 10.42 9.04 Investment Operations: Investment income—net b .08 .05 .09 Net realized and unrealized gain (loss) on investments (1.94) (.42) 1.41 Total from Investment Operations (1.86) (.37) 1.50 Distributions: Dividends from investment income-net - (.15) (.12) Net asset value, end of period 8.04 9.90 10.42 Total Return (%) (18.79) c (2.81) 15.84 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.50 d 1.42 2.01 d Ratio of net expenses to average net assets 1.30 d 1.22 1.04 d Ratio of net investment income to average net assets 1.96 d .47 .96 d Portfolio Turnover Rate 38.42 c 54.60 52.45 Net Assets, end of period ($ x 1,000) 43,453 63,825 1 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Emerging Markets Fund (the “fund”) is the sole series of Dreyfus International Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to ssek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these 20 arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund’s investments: 22 Level 1- Unadjusted Quoted Prices Level 2-Other Significant Observable Inputs Level 3- Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 395,431,977 - 10,637,704 Equity Securities- Foreign Preferred Stocks † 8,857,257 - - Exchange-Traded Funds 9,922,735 Mutual Funds 3,385,899 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (187) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At May 31, 2015, $488,758,675 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities-Foreign Common Stock($) Balance as of 5/31/2015 - Realized gain (loss) - Change in unrealized appreciation (depreciation) 331,696 Purchases - Sales - Transfer into Level 3 † 10,306,008 Transfer out of Level 3 - Balance as of 11/30/2015 10,637,704 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 11/30/2015 331,696 † Transfers into or out of Level 3 represent the value at the date of transfer. The transfer into Level 3 for the current period was due to the extended halt of a foreign equity security. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2015 were as follows: Affiliated Investment Company Value 5/31/2015 ($) Purchases ($) Sales ($) Value 11/30/2015($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,355,512 106,608,002 107,577,615 3,385,899 .8 Certain affiliated investment companies may also invest in the fund. At November 30, 2015, Dreyfus Diversified International Fund, an affiliate of the fund, held 2,484,974 Class Y shares. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in emerging market countries. Because the fund’s investments are concentrated in emerging market countries, the fund’s performance is expected to be 24 closely tied to social, political and economic conditions within such countries and to be more volatile than the performance of more geographically diversified funds. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $180,562,226 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to May 31, 2015. These long-term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2015 was as follows: ordinary income $8,259,907. The tax character of current year distributions will be determined at the end of the current fiscal year. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2015 was approximately $271,000 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from June 1, 2015 through October 1, 2016, to waive receipt of a portion of the fund’s management fee in the amount of .20% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $484,157 during the period ended November 30, 2015. During the period ended November 30, 2015, the Distributor retained $2,751 from commissions earned on sales of the fund's Class A shares and $2,881 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2015, Class C shares were charged $35,164 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of 26 shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2015 , Class A and Class C shares were charged $90,290 and $11,721, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2015, the fund was charged $20,932 for transfer agency services and $1,068 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $51. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2015, the fund was charged $395,481 pursuant to the custody agreement. During the period ended November 30, 2015, the fund was charged $5,249 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $458,243, Distribution Plan fees $5,053, Shareholder Services Plan fees $15,557, custodian fees $539,000, Chief Compliance Officer fees $1,765 and transfer agency fees $74,810, which are offset against an expense reimbursement currently in effect in the amount of $74,245. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended November 30, 2015, redemption fees charged and retained by the fund amounted to $10,360. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended November 30, 2015, amounted to $182,866,871 and $196,099,979, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended November 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on 28 these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2015: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost Value ($) Unrealized (Depreciation)($) Purchases: Deutsche Bank Hong Kong Dollar Expiring 12/1/2015 3,402,645 439,043 438,856 (187) Gross Unrealized Depreciation The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At November 30, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts - (187) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities - (187) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements - (187) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of November 30, 2015: 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Deutsche Bank (187) - - (187) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2015 : Average Market Value ($) Forward contracts 2,303,190 At November 30, 2015, accumulated net unrealized depreciation on investments was $74,875,219, consisting of $37,686,215 gross unrealized appreciation and $112,561,434 gross unrealized depreciation. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 30 NOTES 31 NOTES 32 NOTES 33 For More Information Dreyfus Emerging Markets Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DRFMX Class C: DCPEX Class I: DRPEX Class Y: DYPEX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0327SA1115 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 20, 2016 By: /s/ James Windels James Windels, Treasurer Date: January 20, 2016 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
